Title: To James Madison from John Vaughan, 15 November 1815
From: Vaughan, John
To: Madison, James


                    
                        D SIR
                        
                            Philad.
                            15 Nov. 1815
                        
                    
                    Mr Ticknor who has in charge the purchase of Books for Mr Jefferson in Europe & M Everitt, selectd for a friend of their’s in Boston a Number of Valuable Books of the Best Editions, rarely met with in America. Their friend a Bookseller & man of Letters means to Sell these at Public Sale on 20 Dec in Boston. I will not apologize for the liberty I have taken in Sending a Catalogue, meaning to render a public Service; I do it however with the more pleasure as it gives me the opportunity the truth with which I am D sir Your friend & servt.
                    
                        
                            Jn Vaughan
                        
                    
                